Name: Decision of the EEA Joint Committee No 24/97 of 6 May 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  land transport
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/72 DECISION OF THE EEA JOINT COMMITTEE No 24/97 of 6 May 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 17/97 (1); Whereas Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorized dimensions in national and international traffic and the maximum authorized weights in international traffic (2) is to be incorporated into the Agreement; Whereas Council Directive 96/53/EC repeals, with effect from 17 September 1997, Council Directive 85/3/EEC of 19 December 1984 on the weights, dimensions and certain other technical characteristics of certain road vehicles (3) and its successive amendments and Council Directive 86/364/EEC of 24 July 1986 relating to proof of compliance of vehicles with Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles (4) which are incorporated in the Agreement and which therefore are to be deleted from the Agreement with effect from the same date, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 15 (Council Directive 86/364/EEC) in Annex XIII to the Agreement: 15a. 396 L 0053: Council Directive 96/53/EC of 25 July 1996 laying down for certain road vehicles circulating within the Community the maximum authorized dimensions in national and international traffic and the maximum authorized weights in international traffic (OJ L 235, 17. 9. 1996, p. 59). Article 2 The text of point 14 (Council Directive 85/3/EEC) and the text of point 15 (Council Directive 86/364/EEC) shall be deleted with effect from 17 September 1997. Article 3 The texts of Council Directive 96/53/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 7 May 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 6 May 1997. For the EEA Joint Committee The President C. DAY (1) Not yet published in the Official Journal. (2) OJ L 235, 17. 9. 1996, p. 59. (3) OJ L 2, 3. 1. 1985, p. 14. (4) OJ L 221, 7. 8. 1986, p. 48.